 

Exhibit 10.1

 

ASSEMBLY BIOSCIENCES, INC.

2020 CORPORATE BONUS PLAN

 

Overview

 

The 2020 Corporate Bonus Plan (the “Plan”) of Assembly Biosciences, Inc. (the
“Company”) is, upon approval by the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”), effective as of January 1,
2020 (the “Effective Date”). The Plan is designed to motivate, retain, attract
and reward Company employees through a combination of corporate and individual
performance-based incentive compensation components from the Effective Date
through December 31, 2020 (the “Performance Period”). Individuals employed by
the Company during the Performance Period, who commence employment with the
Company no later than October 31st of the Performance Period, and who are
designated for participation by the Committee or the Chief Executive Officer of
the Company (the “CEO”) and who remain employed by the Company through the
Payment Date (as defined below) (each a “Participant”) shall be eligible to earn
a cash bonus under the Plan. Any and all payments under this Plan will be
subject to the business and financial condition of the Company. Any decisions
made in good faith by the Committee or its delegate shall be final and binding
on all Participants.

 

Administration

The Plan is administered by the Committee. The Committee shall have full power
and authority to administer and interpret the Plan, including, without
limitation, the power to: (a) prescribe, amend, and rescind rules and procedures
relating to the Plan and to define terms not otherwise defined herein; (b)
certify the level at which those Corporate Objectives (as defined below)
approved by the Board (after review and advice by the Committee) are attained
for such Performance Period, including in excess of 100%; (c) determine which
employees qualify as Participants (as herein defined) in the Plan and which
Participants shall be paid cash bonuses under the Plan; (d) determine whether,
to what extent, and under what circumstances cash bonuses awarded under the Plan
may be forfeited or suspended; (e) correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any cash bonus awarded under the Plan
in the manner and to the extent that the Committee shall determine appropriate;
(f) adjust or modify the calculation of a Corporate Objective or Individual
Objective for the Performance Period so as to avoid unanticipated consequences
or address unanticipated events; provided that while the Committee may equitably
adjust the percentages allocated to any Corporate Objective, changes in the
Corporate Objectives should be approved by the Board; and (g) make all
determinations necessary and advisable in administering the Plan. Section
headings are provided for administrative convenience and shall not restrict the
Committee’s interpretive authority.

 

The Committee hereby delegates to the CEO full power and authority to administer
and interpret the Plan and any cash bonuses awarded under the Plan with respect
to Non-Executive Participants (as defined below), and references to the
“Committee” as used herein shall be deemed to include the CEO with respect to
Non-Executive Participants. The Committee hereby delegates to and authorizes the
head of Human Resources and his or her agents to determine the treatment
(including any proration) of awards for Non-Executive Participants who take any
leave of absence, join the Company before November of the Performance Period,
who change job grades or geographic work location or have a similar change in
status during the Performance Period, to assist in the day-to-day administration
of the Plan and to communicate the terms of the Plan and bonus awards to
Participants. The determinations of the Committee and its delegates with respect
to the Plan will be final, binding, and conclusive on all interested parties.

 

Page | 1

 

--------------------------------------------------------------------------------

 

Plan Objectives

 

The Plan is designed to award a cash bonus (each a “Cash Bonus”) for performance
during the Performance Period to Participants based on the level of achievement
(1) by the Company of certain Company-wide objectives (the “Corporate
Objectives”) and/or (2) by the Participant of certain individual performance
objectives, which may include certain department, group and/or team objectives
applicable to such Participant (the “Individual Objectives”).

 

The Company hopes that by providing competitive short-term incentive
compensation, the Company will attract, motivate and increase the retention rate
among its employees which, in turn, will enhance the Company’s long-term value.

 

Award Determination

 

(a)Performance Goals and Objectives. Payment of Cash Bonuses will be based on
the attainment of the Corporate Objectives and/or Individual Objectives.

 

(b)Target Awards for Non-Executive Participants and Executive Participants. The
target bonus award for each Non-Executive Participant and each Executive
Participant (as defined below) shall be determined using the target bonus award
table provided below.

 

Title

(or equivalent position at participating subsidiary)

Weighting of Corporate Objectives

Weighting of Individual Objectives

CEO

100%

0%

C-Level/Executive Officers (other than CEO)

75%

25%

VP/SVP (non-Executive Officer)

50%

50%

Below VP

25%

75%

 

The CEO may amend the target bonus award table with respect to Non-Executive
Participants from time to time, in his or her sole discretion, with or without
advance notice to the affected Non-Executive Participants. The Committee may
amend the target bonus award table from time to time, in its sole discretion,
with or without advance notice to the affected Participants.

 

(c)Award Determinations.  The actual Cash Bonus paid to an individual can range
from 0 to 1.5 times the target bonus award, based on achievement of Individual
Objectives and/or Corporate Objectives. The Committee must determine that a
Corporate Objective has an achievement percentage of at least 50% for such
Corporate Objective component to be included in the Cash Bonus award
determination.  A Participant must receive an individual performance factor
recommendation of at least 50% to be eligible for the Corporate Objective
component of the Cash Bonus.  A Participant who receives a performance rating of
“Below Expectations” or its equivalent for his or her performance review is not
eligible for a Cash Bonus.

 

Determination of Plan Objectives

 

The Corporate Objective shall consist of financial and operational metrics
established by the Board, which may include objectives from one or more of the
following areas: discovery, clinical development, regulatory or commercial
milestones; changes in the market price of the Company's common stock; economic
value-added; debt, equity or other forms of financing; acquisitions or strategic
transactions; partnerships, collaborations, licensing transactions or similar
business transactions; financial metrics; operating efficiency; and/or employee
retention and recruiting or other human resources matters.

Page | 2

 

--------------------------------------------------------------------------------

 

 

The Corporate Objectives shall be approved by the Board within ninety (90) days
after the beginning of the Performance Period. Each Corporate Objective category
shall be assigned an initial relative weighting from the Board, reflecting its
importance to the achievement of the Company’s key results during the
Performance Period; provided, however, the Board may adjust the weighting of the
Corporate Objectives, modify the Corporate Objectives or add new Corporate
Objectives based on unanticipated events in its sole discretion at any time; and
provided further, however, that the Committee may also adjust the weighting of
the Corporate Objectives if in the reasonable determination of the Committee
based upon unanticipated events, changes in the priorities of the Company or
other equitable considerations the Committee determines such adjustments are
reasonable and appropriate.  

 

The Individual Objectives shall be set as follows:

 

•

For the CEO, the Individual Objectives, if any, shall be set by the Board;

•

For Participants who are executive officers (as that term is defined under
Section 16 of the Securities Exchange Act of 1934, as amended, and Rule 16a-1
thereunder), other than the CEO (collectively, the “Executive Participants”),
the Individual Objectives shall be set by the Committee based upon
recommendations made by the CEO; and

•

For Participants other than the CEO and the Executive Participants
(collectively, the “Non-Executive Participants”), the Individual Objectives
shall be set by each Participant’s immediate supervisor, with input from team
leaders, group and department heads and others, as appropriate.

 

Plan Bonus Targets

 

Under the Plan, each Participant is eligible to earn a Cash Bonus targeted at a
specified percentage of his or her annual base salary that is earned in 2020
(pro-rated for number of days employed), with such percentage based in part upon
the position such Participant holds with the Company (the “Bonus Target”). Under
the Plan, the Bonus Targets range from 75% of 2020 base salary for the CEO, 30%
to 40% of a Participant’s 2020 base salary for the Executive Participants (other
than CEO) and Non-Executive Participants at the Vice President level and above
and up to 25% of a Participant’s 2020 base salary for other Non-Executive
Participants below the Vice President level.

 

Determination of Cash Bonus Payments

 

The Company will determine the achievement of Corporate Objectives and
Individual Objectives shortly after the end of the Performance Period, as
follows:

 

Determination of Level of Achievement of Corporate Objectives

 

The Committee shall determine, after receiving and considering analysis and
recommendations from management, the degree to which the Corporate Objectives
have been met, expressed as a percentage of Corporate Objectives achieved,
taking into consideration the weighting assigned to each Corporate Objective.
The Committee has the right, in its sole discretion, to adjust the percentage of
Corporate Objectives achieved upward beyond 100% in the event of
over-achievement of the Corporate Objectives as determined by the Committee.

 

Page | 3

 

--------------------------------------------------------------------------------

 

Determination of Level of Achievement of Individual Objectives

 

The Committee shall determine, after receiving and considering analysis and
recommendations from the CEO, the degree to which the Individual Objectives have
been met for the Executive Participants, expressed as a percentage of Individual
Objectives achieved, taking into consideration the weighting assigned to each
Individual Objective.  For Non-Executive Participants, the degree to which the
Individual Objectives have been achieved shall be determined by each
Non-Executive Participant’s immediate supervisor, with input from team leaders,
group and department heads and others, as appropriate.

 

Determination of Cash Bonus Payments for Individual Participants

 

The actual Cash Bonus earned by a Participant is based on the Participant’s (i)
level of achievement of the Corporate Objectives; (ii) level of achievement by
the Participant against his or her Individual Objectives, if applicable, and
(iii) the Participant’s Bonus Target. The Corporate Objectives and the
Individual Objectives will be weighted as set forth above in the target bonus
award table, subject to adjustment by the Committee or the CEO, as applicable,
in their sole discretion. The determinations of the Committee and the CEO will
be final and binding on all Participants. In making its determination, the
Committee or the CEO, as applicable, shall consider the following:

•

For the CEO, the Committee’s own evaluation of his achievements;

•

For Executive Participants, the recommendations made by the CEO; and

•

For Non-Executive Participants, the recommendations made by the CEO with input
from team leaders, group and department heads and supervisors, as appropriate.

 

In determining the actual Cash Bonus earned, the Committee may also take into
account the achievement of publicly announced targets, clinical milestones,
strategic goals, cross-functional teamwork and collaboration, the business and
financial condition of the Company, and unforeseen changes in the economy and/or
geopolitical climate.

 

Timing of Cash Payments Under the Plan

 

Payment of Cash Bonuses under the Plan is expected to occur in the first quarter
of 2021 following the conclusion of the Performance Period on such date as
determined by the Committee in its sole discretion but no later than March 15,
2021 (the “Payment Date”). A Participant must remain employed by the Company
through the Payment Date in order to earn any Cash Bonus. If a Participant
terminates employment or service with the Company for any reason prior to the
Payment Date, then the Participant will forfeit his or her eligibility with
respect to receiving any Cash Bonus. The Plan and any Cash Bonus granted under
the Plan are intended to be exempt from, or comply with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended from time to time
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of Treasury of the Internal Revenue Service and
will be interpreted and administered in in accordance with that intent to the
greatest extent possible.

 

Notwithstanding the foregoing, if the Committee determines, after receiving and
considering analysis and recommendations from management, that one or more
Corporate Objectives have been met by June 30th of the Performance Period, the
Committee, in its sole discretion, may authorize the advance payment of a
portion of the Cash Bonus attributable to such Corporate Objective (the
“Advanced Bonus Payment”). The allocation of the Advanced Bonus Payment shall be
distributed among all Participants in a manner substantially consistent with the
process provided above. The final payout of the Cash Bonuses paid on the Payment
Date shall take into account any Advanced Bonus Payment, unless the Board
revises the Corporate Objectives to add new Corporate Objectives in lieu of the
previously achieved Corporate Objectives for which Advance Bonus Payments have
or will be made.

Page | 4

 

--------------------------------------------------------------------------------

 

 

Miscellaneous Provisions

 

Participation in the Plan shall not alter in any way the at-will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.
Nothing in this Plan shall be construed to be a guarantee that any Participant
will receive all or part of a Cash Bonus or to imply a contract between the
Company and any Participant.

 

This Plan supersedes and replaces all prior cash incentive and bonus plans of
the Company, other than any applicable change of control payment plans and
severance plans (for both Executive Participants and Non- Executive
Participants). The Committee may amend or terminate this Plan at any time, with
or without notice. The Committee may likewise terminate an individual’s
participation in the Plan at any time, with or without notice. Further, the
Board may modify the Corporate Objectives and/or the weighting of the Corporate
Objectives at any time and the Committee may modify the Individual Objectives,
the Bonus Targets and/or the weighting of the Corporate Objectives at any time.

 

Any Cash Bonuses paid hereunder shall be subject to any clawback policy adopted
by the Company from time to time or as is otherwise required by applicable law,
and, in accordance with any such clawback policy or applicable law, may be
subject to the requirement that the Cash Bonus be repaid to the Company after it
has been distributed to the Participant.

 

Unfunded Plan

 

Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between the Company and any Participant, beneficiary or legal
representative or any other person. To the extent that a person acquires a right
to receive payments under the Plan, such right shall be no greater than the
right of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts. The Plan is not intended to be subject to the
Employee Retirement Income Security Act of 1974, as amended.

 

No Assignment

 

No Participant will have the right to alienate, assign, encumber, hypothecate or
pledge his or her interest in any award under the Plan, voluntarily or
involuntarily, and any attempt to so dispose of any such interest will be void.
During the lifetime of any Participant, payment of a Cash Bonus under the Plan
shall only be made to such Participant.

 

Applicable Law

 

To the extent not preempted by federal law, the Plan shall be construed in
accordance with and governed by

the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction

Page | 5

 